208 S.W.3d 219 (2005)
Grover SMITH, et al., Appellants,
v.
AJ & K OPERATING COMPANY, et al., Appellees.
No. 05-193.
Supreme Court of Arkansas.
May 12, 2005.
No brief filed.
*220 Chisenhall, Nestrud & Julian, by: Charles B. Nestrud and Ann P. Fatz, for appellee Kerr-McGee Corporation.
PER CURIAM.
On April 25, 2005, the trial court entered an order to correct the record on appeal and ordered the court reporter to certify a supplemental record to be filed in this court. The order does not contain a deadline for filing the supplemental record. Appellees' have filed a joint motion to supplement the record, and, in addition, they are asking this court to stay the briefing schedule until the supplemental record is filed.
Appellees' joint motion is granted. The court reporter is directed to prepare and file the certified supplemental record, including the hearing transcript, with this court's clerk within forty-five days from the date of this per curiam. At that time, a briefing schedule will be set.